Exhibit 10.3

FIRST AMENDMENT TO THE

BANK OF THE JAMES

SALARY CONTINUATION AGREEMENT

THIS AMENDMENT (the “Amendment”) is adopted October 1st, 2016, by and between
Bank of the James (the “Bank”), and Harry P. Umberger (the “Executive”).

The Bank and the Executive executed a Salary Continuation Agreement August 6,
2009 (the “Agreement”), which provides deferred compensation benefits to the
Executive under certain circumstances. The Bank and the Executive now wish to
amend the Agreement to freeze the benefits provided pursuant to the Agreement.
The parties agree and acknowledge that this Amendment (i) shall be interpreted
in accordance with Internal Revenue Code Section 409A and (ii) freezes the
amount of benefits provided under the Agreement, but does not change the payment
schedule thereunder.

NOW, THEREFORE, the Bank and the Executive adopt the following amendments to the
Agreement:

Section 1.1 of the Agreement shall be deleted in its entirety and replaced with
the following.

 

  1.1 “Accrued Benefit” means the dollar value of the liability that should be
accrued by the Company, under Generally Accepted Accounting Principles, for the
Company’s obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 and the Discount Rate. The
Accrued Benefit as of the date of this Amendment is $188,340.22. Interest shall
be credited monthly on the unpaid portion of the Accrued Benefit at an annual
rate equal to 6% until benefits under this Agreement are fully paid.

Section 1.14 of the Agreement shall be deleted in its entirety.

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
Forty-Four Thousand Eighty-Five Dollars ($44,085).

Section 2.2.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

 

  2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the
amount necessary to fully amortize the Accrued Benefit over the period described
in Section 2.2.2, crediting interest monthly on the unpaid portion of the
Accrued Benefit at an annual rate equal to 6%.



--------------------------------------------------------------------------------

Section 2.3.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

 

  2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
amount necessary to fully amortize the Accrued Benefit over the period described
in Section 2.3.2, crediting interest monthly on the unpaid portion of Accrued
Benefit at an annual rate equal to 6%.

Section 2.4.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

 

  2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is the
amount necessary to fully amortize the Accrued Benefit over the period described
in Section 2.4.2, crediting interest monthly on the unpaid portion of Accrued
Benefit at an annual rate equal to 6%.

Section 3.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

 

  3.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
Forty-Four Thousand Eighty-Five Dollars ($44,085).

The following Section 2.8 shall be inserted in to the Agreement immediately
following Section 2.7:

2.8 Excise Tax Limitation. Notwithstanding any provision of this Agreement to
the contrary, if any benefit payment hereunder would be treated as an “excess
parachute payment” under Code Section 280G, the Bank shall reduce such benefit
payment to the extent necessary to avoid treating such benefit payment as an
excess parachute payment. The Executive shall be entitled to only the reduced
benefit and shall forfeit any amount over and above the reduced amount.

Section 8.3 of the Agreement shall be deleted in its entirety and replaced with
the following

 

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following the termination of this Agreement and further provided
that all the Bank’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of such termination;



--------------------------------------------------------------------------------

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Accrued Benefit, determined as of the date of the
termination of this Agreement, to the Executive subject to the above terms.

The Schedule A originally attached to the Agreement shall be deleted in its
entirety.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Amendment as indicated below:

 

Executive    Bank LOGO [g239503dsp019a.jpg]    By:    LOGO [g239503dsp019b.jpg]
   Its:    President & CEO



--------------------------------------------------------------------------------

Salary Continuation Agreement - Frozen Plan

Projected Benefits (Not Part of Agreement)

Harry P. Umberger

 

Birth Date: xx/xx/1965

Plan Anniversary Date: Dec. 31

Normal Retirement Date:

10/25/2030, Age 65

Normal Retirement Payment:

Monthly for 15 Years

     Early Termination
Amount Payable Monthly
for 15 Years at Separation
of Service      Disability
Amount Payable Monthly
for 15 Years at Normal
Retirement Age      Change in Control
Amount Payable Monthly
for 15 Years at Separation
of Service      Death
Amount Payable Monthly
for 15 Years Upon Death  

Values As Of

   Age      Annual Benefit 1      Annual Benefit 1      Annual Benefit 1     
Annual Benefit 1  

10/1/2016

     50         18,977         44,085         18,977         44,085   

12/31/2016

     51         19,263         44,085         19,263         44,085   

12/31/2017

     52         20,451         44,085         20,451         44,085   

12/31/2018

     53         21,713         44,085         21,713         44,085   

12/31/2019

     54         23,052         44,085         23,052         44,085   

12/31/2020

     55         24,474         44,085         24,474         44,085   

12/31/2021

     56         25,983         44,085         25,983         44,085   

12/31/2022

     57         27,586         44,085         27,586         44,085   

12/31/2023

     58         29,287         44,085         29,287         44,085   

12/31/2024

     59         31,093         44,085         31,093         44,085   

12/31/2025

     60         33,011         44,085         33,011         44,085   

12/31/2026

     61         35,047         44,085         35,047         44,085   

12/31/2027

     62         37,209         44,085         37,209         44,085   

12/31/2028

     63         39,504         44,085         39,504         44,085   

12/31/2029

     64         41,940         44,085         41,940         44,085   

10/25/2030

     65         44,085         44,085         44,085         44,085   

The first line represents the plan values as of October 1, 2016.

 

1  The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.



--------------------------------------------------------------------------------

Salary Continuation Agreement - Frozen Plan

Projected Benefits (Not Part of Agreement)

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Harry P. Umberger    LOGO [g239503dsp021a.jpg]       By    LOGO
[g239503dsp021b.jpg] Date 10-18-16          Title    President & CEO         
Date    October 18, 2016